DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 17 May 2022, the claims were amended. Based on these amendments, the claim objection and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24-25, and 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2001-315129 (“Takagi”) in view of U.S. Patent No. 5,198,234 (“Siegenthaler”).
Regarding claim 22, Takagi discloses a device for post-treating tyres after a vulcanization process (see paragraph 1 of the provided translation), comprising:
at least one post-cure inflator (PCI) for pressurizing an interior of the tyre with support gas during a tyre cooling phase (the post-cure inflator 1 except for those components identified below as being part of the claimed post-cure device; see Figures 1-3 and paragraphs 6 and 17); and,
a post-cure device (PCD) that at least partially surrounds the at least one PCI (the first and second molds 13, 14; see Figures 1-3 and paragraphs 22 and 24), 
wherein the PCD has at least one insulating chamber for accommodating at least one tyre (see Figures 1-3) and the insulating chamber has structurally produced insulating properties by virtue of a double-walled construction (see Id., particularly the first and second water jackets 13e, 14e) to ensure slow cooling, defined as cooling lasting at least 20 minutes, of the tyre from a first to a second temperature level (this limitation does not structurally define over Takagi),
wherein an interior of the insulating chamber is temperature-controlled by a temperature control medium that circulates within the double-walled construction (see paragraphs 23 and 25 and Figures 1-3),
wherein the insulating chamber is constructed from at least one {00681892 }2HKH-196first chamber element and one second chamber element (the first and second molds 13, 14) movable in an axially linear manner relative to one another in a direction along a longitudinal axis of the device (see Figures 1-3),
wherein a third chamber element formed as a concentric ring is arranged between the first chamber element and the second chamber element (the lock fitting 15, which is annular; see Figure 1 and paragraph 26; alternatively, one of the grip fixing portions 18a, which are annular; see Figures 1-3 and paragraph 29),
wherein the concentric ring is concentric with the first and second chamber elements (see Figure 1 for the lock fitting 15 and Figure 2 for the grip fixing portions 18a),
wherein the third chamber element is movable in the direction (the lock fitting 15 is removably attached to the first mold 13 and second mold 14; it is capable of moving in a direction along the longitudinal axis of the device when removed; the grip fixing portions 18a are movable in a direction along the longitudinal axis of the device, as demonstrated by Figures 2 and 3).
The device of Takagi is oriented horizontally rather than vertically. Accordingly, Takagi does not disclose that: 1) the {00681892 }2HKH-196first and second chamber elements are movable in a vertical direction along a longitudinal vertical axis of the device; 2) the first chamber element provides a top part of the insulating chamber, and the second chamber element provides a bottom part of the insulating chamber; 3) the first chamber element is arranged vertically above the second chamber element; and 4) the third chamber element is movable in the vertical direction. However, it is well known in the art to arrange such devices vertically. For example, see Figure 1 and lines 20-27 and 36-40 in column 2 of Siegenthaler. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the device of Takagi in a vertical orientation, as in Siegenthaler, since both horizontal and vertical orientations are commonly used in the art. This change would result in: 1) the {00681892 }2HKH-196first and second chamber elements being movable in a vertical direction along a longitudinal vertical axis of the device; 2) the first chamber element providing a top part of the insulating chamber, and the second chamber element providing a bottom part of the insulating chamber; 3) the first chamber element being arranged vertically above the second chamber element; and 4) the third chamber element being movable in the vertical direction, as claimed.

Regarding claims 24 and 25, modified Takagi discloses wherein the insulating chamber of the PCD is formed at least partially from an insulating material, wherein the insulating material comprises ferrous or nonferrous metal, plastic, composite material, carbon material or fiber-doped aluminum alloy (the first and second mold support plates 9a, 11a of Takagi are made of metal, such as iron; see paragraphs 18 and 20 and Figures 1-3).

Regarding claim 30, modified Takagi discloses wherein at least one of the chamber elements is movable relative to at least one other of the chamber elements so that the insulating chamber is movable into an open position or a closed position (see Figures 1-3 of Takagi, particularly the movement of the first and second molds 13, 14).

Regarding claim 31, modified Takagi discloses wherein the insulating chamber has a clear aperture width that corresponds to at least a tyre width in the open position (see Figures 2 and 3 of Takagi).

Regarding claim 32, modified Takagi discloses wherein the third chamber element is movable (see Figures 2 and 3 of Takagi) so that a vertical motion height for movement of the chamber elements between an open position and a closed position of the insulating chamber is supported (see Figures 1-3 of Takagi; see also the discussion of Siegenthaler in the rejection of claim 22).

Regarding claim 33, modified Takagi discloses wherein a motion path for movement of the at least one chamber element is linear and axially parallel or axially congruent with respect to a central axis of the device for post-treating tyres (see Figures 1-3 of Takagi).

Regarding claim 34, modified Takagi discloses at least one movement device for moving the at least one chamber element (at least the first and second frame cylinders 10, 12 and the first and second slide base cylinders 19, 23 of Takagi; see Figure 1 and paragraphs 19, 21, 32, and 39).

Regarding claim 35, modified Takagi discloses wherein the movement device for moving the at least one chamber element has two movement device components, wherein one component performs a guiding function (the first and second slide base supporting portions 4, 5 of Takagi; see paragraph 17, 28, and 37 and Figures 1-3) and another component provides a movement function along a path (the first and second frame cylinders 10, 12 and the first and second slide base cylinders 19, 23 of Takagi; see paragraphs 19, 21, 32, and 39 and Figures 1-3).

Regarding claim 36, modified Takagi discloses at least one frame having at least one column and a bracket for holding at least one of the PCI and the PCD (see Figures 1-3 of Takagi).

Regarding claim 37, please see the rejection of claim 22. The structure of Takagi’s post-cure inflator 1 supports setting a climate independent of external influences within the insulating chamber of the PCD to ensure slow cooling of the tyre, as claimed.

Regarding claim 38, modified Takagi discloses pressurizing an interior of the tyre with support gas in addition to the climate setting step as part of a post-cure inflator (PCI) process step (pressurizing the interior of a tire with a gas is an inherent feature of a post-cure inflator).

Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Siegenthaler, as applied to claim 37 above, and further in view of U.S. Patent No. 6,660,212 (“Balter”).
Regarding claims 39 and 40, Takagi does not disclose to which temperature the tire is cooled. However, Balter discloses that a tire in a post-cure inflator can be cooled to room temperature or to a temperature above room temperature and then subsequently cooled further. See lines 53-62 in column 12. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected one of the options disclosed by Balter when using the device of Takagi. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claims 41 and 42, Takagi does not disclose the time period for which the tire cooling takes place. However, Balter discloses a time period of approximately 15 minutes to approximately 65 minutes for a post-cure inflation process, corresponding to 1-4 cycle times for a typical tire curing mold. See lines 12-15 in column 12. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a time within the range disclosed by Balter when using the device of Takagi. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Response to Arguments
Applicant’s arguments with respect to the rejections based on Takagi have been fully considered and are persuasive. Specifically, the Examiner agrees that, because Takagi’s device is oriented horizontally, the device does not meet all the limitations of claim 22, as amended. Therefore, the rejections based on Takagi have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Takagi and Siegenthaler.
Please note that Takagi is the closest prior art to the Applicant’s invention and amending the claims to distinguish the third chamber element from the corresponding structure of Takagi would likely place the claims in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726